Sheran, Justice
(Dissenting).
As a result of the accident which occurred on August 26, 1963, the employee sustained fractures in the region of his right hip, including a *175fracture of the neck of the femur, which were not discovered at the time although X rays were taken. He continued to work but with considerable difficulty. The condition regressed to the point that he was totally disabled on February 26,1965. It was then discovered that the fracture of the neck of the femur had impaired circulation of the blood to the head of the femur (the ball of the ball-and-socket joint). As a result, the head of the femur had disintegrated. Surgical procedures were instituted whereby the head of the femur was removed and replaced with a metal ball.
The commission has found, and relators do not contest the fact, that the employee’s hip had so far deteriorated by February 27, 1965, that he was then totally disabled — a condition which continued until April 3, 1966, at which time he was given a permanent partial disability rating of 40 percent to the right lower extremity. Having made this determination, the commission declared, in effect, that entitlement to benefits for the permanent partial disability commenced as of the date of the accident which produced the disability.
The effect of the majority opinion, which reverses the commission’s finding, is to deny the employee compensation for an 18-month period during which he was attempting to work notwithstanding fractures of such severity that total disability was relieved only by drastic surgical intervention. There is no provision of the Workmen’s Compensation Act which requires such an unusual result.
On the contrary, the determination of this court in Bergstrom v. O’Brien Sheet Metal Co. 251 Minn. 32, 86 N. W. (2d) 82, that the statute of limitations, Minn. St. 176.151(2), in a case such as this commences to run on the date of the accident rather than on the date the employee establishes the measure of his disability suggests inferentially that the right to compensation should also be measured from the time when the accident which produced the disability happened. So long as there is no duplication of weekly benefits, this would seem to be the better way to interpret an act designed to relieve employees injured in work-connected accidents. See, Durant v. Butler Brothers, 275 Minn. 487, 148 N. W. (2d) 152, 24 Minn. W. C. D. 91.